UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933File No.033-42133 Pre-Effective Amendment No.o Post-Effective Amendment No. 24 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940File No.811-4460 Amendment No. 122þ (Check appropriate box or boxes.) NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT 1 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA (Name of Depositor) 1000 Chesterbrook Blvd., Berwyn, Pennsylvania 19312 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (302) 452-4000 Thomas E. Barnes, VP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2007 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2007 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Flexible Premium Adjustable Variable Life Insurance Policy Options Plus FLEXIBLE PREMIUM ADJUSTABLE VARIABLE LIFE INSURANCE POLICY ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA Service Center:300 Continental Drive, Newark, Delaware 19713 Corporate Headquarters:1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312 Telephone:(800) 688-5177 This Prospectus describes a flexible premium adjustable variable life insurance policy (the "Policy") offered by Nationwide Life Insurance Company of America ("NLICA").The Policy has an insurance component and an investment component.The primary purpose of the Policy is to provide insurance coverage for the lifetime of the Insured.The Policy gives the policyowner (the "Owner") the right to vary the frequency and amount of premium payments, to choose among investment alternatives with different investment objectives and to increase or decrease the death benefit payable under the Policy. After certain deductions are made, Net Premiums are allocated to the Nationwide Provident VLI Separate Account 1 (the "Separate Account") or the Guaranteed Account, or both.The Separate Account is divided into sub accounts (the "Sub accounts"), which invest in shares of a designated corresponding investment Portfolio that is part of one of the following mutual fund companies (the "Funds"): · AIM Variable Insurance Funds · The Alger American Fund · AllianceBernstein Variable Products Series Fund, Inc. · American Century Variable Portfolios, Inc. · American Century Variable Portfolios II, Inc. · Dreyfus Investment Portfolios · Dreyfus Stock Index Fund, Inc. · Dreyfus Variable Investment Fund · Federated Insurance Series · Fidelity Variable Insurance Products Fund · Fidelity Variable Insurance Products Fund II · Fidelity Variable Insurance Products Fund III · Fidelity Variable Insurance Products Fund IV · Franklin Templeton Variable Insurance Products Trust · Janus Aspen Series · Lehman Brothers Advisers Management Trust · MFSâ Variable Insurance Trust · Nationwide Variable Insurance Trust · Neuberger Berman Advisers Management Trust · Oppenheimer Variable Account Funds · Putnam Variable Trust · T. Rowe Price Equity Series, Inc. · Van Eck Worldwide Insurance Trust · Van Kampen – The Universal Institutional Funds, Inc. · Wells Fargo Variable Trust The Owner bears the entire investment risk for all amounts allocated to the Separate Account; there is no guaranteed minimum value for the Separate Account. The accompanying prospectuses for the Funds describe the investment objectives and the attendant risks of the Portfolios.The Policy Account Value will reflect monthly deductions and certain other fees and charges.Also, a surrender charge may be imposed if, during the first 10 Policy Years or within 10 years after a Face Amount increase, the Policy lapses or the Owner decreases the Face Amount.Generally, during the first two Policy Years, the Policy will remain in force as long as the Minimum Guarantee Premium is paid or there is sufficient value in the Policy to pay certain monthly charges imposed under the Policy.After the second Policy Year, the Policy will only remain in force if there is sufficient value to pay the Monthly Deductions and other charges under the Policy. The Owner should consider the Policy in conjunction with other insurance he or she owns.It may not be advantageous to replace existing insurance with the Policy, or to finance the purchase of the Policy through a loan or through withdrawals from another policy. This prospectus must be accompanied or preceded by current prospectuses for the Funds.Please read this prospectus carefully and retain it for future reference. We offer a variety of variable universal life policies.Despite offering substantially similar features andinvestment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. The Securities and Exchange Commission ("SEC") has not approved or disapproved these securities or the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense.The Policy is not a deposit or obligation of any bank, and no bank endorses or guarantees the Policy or Policy values.Neither the Federal Deposit Insurance Corporation nor any federal agency insures or guarantees Policy values or an Owner's investment in the Policy. You should read your Policy along with this prospectus. May 1, 2007 Each Subaccount invests exclusively in one portfolio of a Fund (a "Portfolio").The following Portfolios are available under the Policy: AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series I Shares · AIM V.I. Capital Appreciation Fund: Series I Shares · AIM V.I. Capital Development Fund: Series I Shares American Century Variable Portfolios, Inc. · American Century VP International Fund: Class III† · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* · American Century VP Vista Fund: Class I American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Federated Insurance Series · Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products ("VIP") Fund · VIP Equity-Income Portfolio: Initial Class* · VIP Growth Portfolio: Initial Class · VIP Overseas Portfolio: Initial Class R† Fidelity VIP Fund II · VIP Contrafund® Portfolio: Initial Class · VIP Investment Grade Bond Portfolio: Initial Class* Fidelity VIP Fund III · VIP Mid Cap Portfolio: Service Class Fidelity VIP Fund IV · Fidelity VIP Freedom Fund 2010 Portfolio: Service Class · Fidelity VIP Freedom Fund 2020 Portfolio: Service Class · Fidelity VIP Freedom Fund 2030 Portfolio: Service Class · VIP Energy Portfolio: Service Class 2† (formerly, VIP Natural Resources Portfolio: Service Class 2) Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 1 · Templeton Developing Markets Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Forty Portfolio: Service Shares · INTECH Risk-Managed Core Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust (formerly, Neuberger Berman Advisers Management Trust ("AMT")) · AMT Short Duration Bond Portfolio: I Class (formerly, AMT Limited Maturity Bond Portfolio: I Class *) MFS® Variable Insurance Trust · MFS Value Series: Initial Class Nationwide Variable Insurance Trust ("NVIT"), (formerly, Gartmore Variable Insurance Trust ("GVIT")) · Federated NVIT High Income Bond Fund: Class III†* · Gartmore NVIT Emerging Markets Fund: Class III† · Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I (formerly, GVIT Small Cap Growth Fund: Class I) · Nationwide Multi-Manager NVIT Small Cap Value Fund: Class IV (formerly, GVIT Small Cap Value Fund: Class IV) · Nationwide Multi-Manager NVIT Small Company Fund: Class IV (formerly, GVIT Small Company Fund: Class IV) · Nationwide NVIT Global Health Sciences Fund: Class III† · Nationwide NVIT Global Technology and Communications Fund: Class III† · Nationwide NVIT Government Bond Fund: Class IV · Nationwide NVIT Investor Destinations Funds: Class II (formerly, Gartmore GVIT Investor Destinations Funds: Class II) Ø Nationwide NVIT Investor Destinations Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Aggressive Fund: Class II · Nationwide NVIT Mid Cap Growth Fund: Class IV · Nationwide NVIT Money Market Fund: Class IV · Nationwide NVIT U.S. Growth Leaders Fund: Class I · NVIT International Value Fund: Class III† · NVIT Nationwide® Fund: Class IV · NVIT Mid Cap Index Fund: Class I · Van Kampen NVIT Comstock Value Fund: Class IV * · Van Kampen NVIT Multi Sector Bond Fund: Class I* Neuberger Berman Advisers Management Trust ("AMT") · AMT Fasciano Portfolio: S Class * · AMT International Portfolio: S Class † · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II · T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class I · U.S. Real Estate Portfolio: Class I The following Portfolios are only available in Policies issued before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following Portfolios are only available in Policies issued before May 1, 2006: Fidelity VIP Fund III · VIP Value Strategies Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Rising Dividends Securities Fund: Class I MFSâ Variable Insurance Trust · MFS Investors Growth Stock Series: Initial Class The following Portfolios are only available in Policies issued before May 1, 2005: Putnam Variable Trust · Putnam VT Growth and Income Fund: Class IB · Putnam VT Voyager Fund: Class IB The following Portfolios are only available in Policies issued before May 1, 2004: AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Growth and Income Portfolio: Class A · AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Dreyfus Variable Investment Fund · Developing Leaders Portfolio: Initial Shares Federated Insurance Series · Federated American Leaders Fund II: Primary Shares · Federated Capital Appreciation Fund II: Primary Shares Janus Aspen Series · Balanced Portfolio: Service Shares NVIT · Gartmore NVIT Global Utilities Fund: Class III† · Nationwide NVIT Global Financial Services Fund: Class III† Neuberger Berman AMT ·AMT Mid-Cap Growth Portfolio: I Class The following Portfolios are only available in Policies issued before May 1, 2003: The Alger American Fund · Alger American Small Capitalization Portfolio: Class O Shares Fidelity VIP Fund · VIP High Income Portfolio: Initial ClassR† Fidelity VIP Fund II · VIP Asset Manager Portfolio: Initial Class Janus Aspen Series Global Technology Portfolio: Service II Shares† NVIT · J.P. Morgan NVIT Balanced Fund: Class IV · Nationwide NVIT Growth Fund: Class IV · NVIT S&P 500 Index Fund: Class IV Neuberger Berman AMT · AMT Partners Portfolio: I Class Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Class R† · Worldwide Emerging Markets Fund: Class R† · Worldwide Hard Assets Fund: Class R† · Worldwide Real Estate Fund: Class R† Wells Fargo Variable Trust · Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage VT Opportunity Fund Effective May 1, 2007, the following Portfolios are not available to accept transfers or new premium: Fidelity VIP Fund · VIP High Income Portfolio: Initial Class* Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/ VA: Non-Service Shares Effective May 1, 2005, the following Portfolio is not available to accept transfers or new premium: NVIT · Federated NVIT High Income Bond Fund: Class I* Effective May 1, 2004, the following Portfolios are not available to accept transfers or new premium: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class I Fidelity VIP Fund · VIP Overseas Portfolio: Initial Class Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 1 Janus Aspen Series · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares NVIT · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT Global Utilities Fund: Class I · Nationwide NVIT Global Financial Services Fund: Class I · Nationwide NVIT Global Health Sciences Fund: Class I · Nationwide NVIT Global Technology and Communications Fund: Class I · NVIT International Value Fund: Class IV Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Non-Service Shares Putnam Variable Trust · Putnam VT International Equity Fund: Class IB Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Initial Class · Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class · Worldwide Real Estate Fund: Initial Class Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class I Effective May 1, 2003, the following Portfolio is not available to accept transfers or new premium: Fidelity Variable Insurance Products Fund · VIP High Income Portfolio: Initial Class R† †These Portfolios assess a short-term trading fee *These Portfolios may invest in lower quality debt securities commonly referred to as junk bonds. Table of Contents Page Policy Benefits/Risks Summary 1 Policy Benefits 1 The Death Benefit Flexibility to Adjust Amount of Death Benefit Transfers Free-Look Loan Privilege Partial Withdrawal of Net Cash Surrender Value Surrender of the Policy Accelerated Death Benefit Long-Term Care Benefit Riders Personalized Illustrations Policy Risks 3 Investment Risk Risk of Increase in Current Fees and Charges Risk of Lapse Tax Risks Withdrawal and Surrender Risks Loan Risks Portfolio Risks 4 Fee Table 5 The Policy 9 The Company, Separate Account and Funds 9 Nationwide Life Insurance Company of America The Separate Account The Funds Additional Information About the Funds and Portfolios Addition, Deletion, or Substitution of Investments Detailed Description of Policy Provisions 11 Death Benefit Ability to Adjust Face Amount Insurance Protection Payment and Allocation of Premiums Policy Account Value Policy Duration Disruptive Trading Transfers of Policy Account Value Free-Look Privileges Loan Privileges Surrender Privilege Partial Withdrawal Privilege Accelerated Death Benefit Rider Long-Term Care Benefit Riders Charges and Deductions 21 Premium Expense Charge Surrender Charges Monthly Deductions Face Amount Increase Charge Partial Withdrawal Charge Transfer Charge Mortality and Expense Risk Charge Short-Term Trading Fees Loan Interest Charge Other Charges The Guaranteed Account 26 Minimum Guaranteed and Current Interest Rates Transfers from the Guaranteed Account Ownership and Beneficiary Rights 27 Modifying the Policy 27 Telephone, Fax, and E-Mail Requests 27 Table of Contents (continued) Page Split Dollar Arrangements 28 Dividends 28 Supplementary Benefits 28 Federal Income Tax Considerations 29 Introduction Tax Status of the Policy Tax Treatment of Policy Benefits Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers Special Rules for Pension and Profit-Sharing Plans Special Rules for 403(b) Arrangements Foreign Tax Credits Business Uses of the Policy Tax Shelter Regulations Withholding Other Tax Considerations Possible Tax Law Changes Alternative Minimum Tax NLICA's Taxes 33 Voting Rights 33 Distribution of Policies 33 Policy Pricing Information on Portfolio Payments State Variations 35 Legal Proceedings 35 Financial Statements 36 Definitions 37 Appendix A: Portfolio Information 40 POLICY BENEFITS/RISKS SUMMARY The Policy is a flexible premium adjustable variable life insurance policy.The Policy is built around its Policy Account Value.The Policy Account Value will increase or decrease depending on the investment performance of the Sub accounts, the amount of interest NLICA credits to the Guaranteed Account, the premiums the Owner pays, the Policy fees and charges NLICA deducts, and the effect of any Policy transactions (such as transfers, partial withdrawals, and loans).NLICA does not guarantee any minimum Policy Account Value.The Owner could lose some or all of his or her money. This summary describes the Policy's important benefits and risks.The sections in the prospectus following this summary discuss the Policy's benefits and other provisions in more detail.The Definitions at the end of the prospectus define certain words and phrases used in this prospectus. POLICY BENEFITS The Death Benefit As long as the Policy remains in force, NLICA will pay the Insurance Proceeds to the Beneficiary upon receipt of due proof of the death of the Insured.The Insurance Proceeds will consist of the Policy's Death Benefit, plus any additional benefits provided by a supplementary benefit rider, less any outstanding Policy loan and accrued interest, less any unpaid Monthly Deductions. There are two Death Benefit options available.Death Benefit Option A provides a Death Benefit equal to the greater of:(a) the Face Amount; and (b) the specified percentage of the Policy Account Value.Death Benefit Option B provides a Death Benefit equal to the greater of: (a) the Face Amount plus the Policy Account Value; and (b) the specified percentage of the Policy Account Value.(See "Death Benefit".)The Owner chooses at the time of application one of the two Death Benefit options.NLICA will not issue the Policy until the Owner has elected a Death Benefit option. Flexibility to Adjust Amount of Death Benefit After the second Policy Year, the Owner has significant flexibility to adjust the Death Benefit by changing the Death Benefit option or by increasing or decreasing the Face Amount of the Policy.(See "Death Benefit" and "Ability to Adjust Face Amount.")The minimum amount of a requested increase in Face Amount is $25,000 (or such lesser amount required in a particular state) and any requested increase may require Evidence of Insurability.Any decrease in Face Amount must be for at least $25,000 (or such lesser amount required in a particular state) and cannot result in a Face Amount less than the Minimum Face Amount available.NLICA reserves the right to establish different Minimum Face Amounts for Policies issued in the future. Any change in Death Benefit option or in the Face Amount may affect the charges under the Policy.Any increase in the Face Amount will result in an increase in the Monthly Deductions and any increase in Face Amount will also increase the Surrender Charges which are imposed upon lapse or surrender of the Policy or the pro rata Surrender Charges imposed upon a decrease in Face Amount within the relevant ten-year period.For any decrease in Face Amount, that part of the Surrender Charges attributable to the decrease will reduce the Policy Account Value, and the Surrender Charges will be reduced by this amount.A decrease in Face Amount may also affect cost of insurance charges.(See "Monthly Deductions.")A change in Death Benefit option or Face Amount may have tax consequences. To the extent that a requested decrease in Face Amount would result in cumulative premiums exceeding the maximum premium limitations applicable under the Internal Revenue Code of 1986 (the "Code") for life insurance, NLICA will not effect the decrease. Where state law requires a return of premiums paid when a Policy is returned under the Free-Look provision, any portion of Net Premiums received before the expiration of a 15-day period beginning on the later of the Policy Issue Date or the date NLICA receives the Minimum Initial Premium, which are to be allocated to the Separate Account will be allocated to the Money Market Subaccount.At the end of the 15-day period, Policy Account Value in the Money Market Subaccount is allocated to the Sub accounts as indicated in the Application.(See "Payment and Allocation of Premiums.") Transfers The Owner may make transfers of the amounts in the Sub accounts and Guaranteed Account.Transfers between and among the Sub accounts or into the Guaranteed Account are made as of the date NLICA receives the request.NLICA requires a minimum amount for each such transfer, usually $1,000.Transfers out of the Guaranteed Account may only be made within 30 days of a Policy Anniversary and are limited in amount.If the Owner makes more than 12 transfers in a Policy Year, a Transfer Charge of $25 will be deducted from the amount being transferred.(See "Transfers of Policy Account Value.")We may restrict the quantity and/or the mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners. Free-Look The Policy provides for an initial Free-Look period.The Owner may cancel the Policy before the later of: (a) 45 days after Part I of the Application for the Policy is signed; (b) 10 days after the Owner receives the Policy; and (c) 10 days after NLICA mails or personally delivers a Notice of Withdrawal Right to the Owner.Upon returning the Policy to NLICA or to an agent of NLICA within 1 such time with a written request for cancellation, the Owner will receive a refund equal to the sum of: (i) the Policy Account Value as of the date NLICA receives the returned Policy; (ii) the amount deducted for premium taxes; (iii) any Monthly Deductions charged against the Policy Account Value; and (iv) an amount reflecting other charges directly or indirectly deducted under the Policy.Where state law requires, the refund will instead equal the premiums paid.(See "Free-Look Privileges.") A Free-Look privilege also applies after a requested increase in Face Amount.(See "Free-Look For Increase in Face Amount.") Loan Privilege The Owner may obtain Policy loans in a minimum amount of $500 (or such lesser minimum as may be required in a particular state) but not exceeding, in the aggregate, the Net Cash Surrender Value.Policy loans will bear interest at a fixed rate of 6% per year, payable at the end of each Policy Year.If interest is not paid when due, it will be added to the outstanding loan balance, beginning 23 days after the Policy Anniversary.Policy loans may be repaid at any time and in any amount prior to the Final Policy Date.NLICA transfers Policy Account Value in an amount equal to the loan (adjusted by the earned interest rate and charged interest rate to the next Policy Anniversary) to the Loan Account where it becomes collateral for the loan.The transfer is made pro rata from each Subaccount and the Guaranteed Account unless the Owner specifies otherwise.This collateral in the Loan Account earns interest at an effective annual rate of at least 4%.(See "Loan Privileges" below.) Depending upon the investment performance of the Sub accounts and the amounts borrowed, loans may cause a Policy to lapse.Lapse of the Policy with outstanding loans may result in adverse tax consequences.(See "Tax Treatment of Policy Benefits.") Partial Withdrawal of Net Cash Surrender Value After the first Policy Year, the Owner may, subject to certain restrictions, withdraw part of Net Cash Surrender Value.The minimum amount for such withdrawal is $1,500.An expense charge of $25 will be deducted from the Policy Account Value for each withdrawal.The withdrawal amount and expense charge is allocated to the Sub accounts and the Guaranteed Account based on the proportion that the value in each account bears to the total unloaned Policy Account Value unless the Owner specifies otherwise.If Death Benefit Option A is in effect, NLICA will reduce the Face Amount by the amount of the withdrawal.(See "Partial Withdrawal Privilege.")A withdrawal may have tax consequences. Surrender of the Policy The Owner may at any time surrender the Policy and receive the entire Net Cash Surrender Value.(See "Surrender Privilege.")A surrender may have tax consequences. Accelerated Death Benefit Under the Accelerated Death Benefit ("ADB") Rider, an Owner may receive, at his or her request and upon approval by NLICA, accelerated payment of part of the Policy's Death Benefit if the Insured develops a terminal illness or, for Owners who elected the ADB Rider prior to November 13, 2001 (or such other date pursuant to state availability) is permanently confined to a nursing care facility.NLICA will deduct an administrative charge from the accelerated death benefit at the time it is paid.(See "Accelerated Death Benefit" below.)The federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.The Owner should consult a tax adviser before adding the Accelerated Death Benefit Rider to the Policy or requesting an accelerated death benefit. Long-Term Care Benefit Riders Under the Long-Term Care Benefit Riders, the Owner may receive periodic payments of a portion of the death benefit and waiver of Monthly Deductions if the Insured becomes "chronically ill."NLICA imposes a monthly charge if the Owner elects any of these riders.(See "Long-Term Care Benefit Riders" below.)There may be federal income tax consequences associated with the Long-Term Care Benefit Riders.The Owner should consult a tax adviser before adding the Long-Term Care Benefit Riders to the Policy. Personalized Illustrations Owners will receive personalized illustrations that reflect their own particular circumstances.These illustrations may help Owners to understand the long-term effects of different levels of investment performance and the charges and deductions under the Policy.They also may help Owners compare the Policy to other life insurance policies.These illustrations also show the value of premiums accumulated with interest and demonstrate that the Policy Account Value may be low (compared to the premiums paid plus accumulated interest) if an Owner surrenders the Policy in the early Policy Years.Therefore, an Owner should not purchase the Policy as a short-term investment.The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or Policy Account Value. 2 POLICY RISKS Investment Risk If the Owner invests his or her Policy Account Value in one or more Sub accounts, then he or she will be subject to the risk that investment performance will be unfavorable and that the Policy Account Value will decrease.In addition, NLICA deducts Policy fees and charges from the Policy Account Value, which can significantly reduce the Policy Account Value.During times of poor investment performance, this deduction will have an even greater impact on the Policy Account Value.The Owner could lose everything he or she invests and the Policy could lapse without value, unless he or she pays additional premiums. Frequent trading in the Sub accounts may dilute the value of your Subaccount units, cause the Subaccount to incur higher transaction costs, and/or interfere with the Subaccount's ability to pursue its stated investment objective.This disruption to the Subaccount trading may result in lower investment performance and cash value.We have instituted procedures to minimize disruptive trading transfers, including, but not limited to, transfer restrictions and short-term trading fees.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. Risk of Increase in Current Fees and Charges Certain fees and charges are currently assessed at less than their maximum levels.NLICA may increase these current charges in the future up to the guaranteed maximum levels.If fees and charges are increased, the Owner may need to increase the amount and/or frequency of premiums to keep the Policy in force. Risk of Lapse If the Net Cash Surrender Value is insufficient to pay the Monthly Deductions and other charges under the Policy, the Policy may enter a 61-day Grace Period.NLICA will notify the Owner that the Policy will lapse (terminate without value) unless the Owner makes a sufficient payment during the Grace Period.The Policy generally will not lapse: (1) during the first two Policy Years if the Minimum Guarantee Premium has been paid; or (2) if the Owner pays sufficient premium before the end of the Grace Period. Tax Risks NLICA anticipates that a Policy should generally be deemed a life insurance contract under federal tax law.However, due to limited guidance, there is some uncertainty about the application of the federal tax law to the Policy, particularly if the Owner of the Policy pays the full amount of premiums permitted under the Policy.An Owner of a Policy may, however, adopt certain self-imposed limitations on the amount of premiums paid for such a Policy, which should cause the Policy to meet the definition of a life insurance contract.Any Owner contemplating the adoption of such limitations should consult a tax adviser.In addition, if the Owner elects the Accelerated Death Benefit Rider or a Long-Term Care Benefit Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.The Owner should consult a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, a Policy owner should not be deemed to be in constructive receipt of Policy Account Value under a Policy until there is a distribution from the Policy.Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary.As a result, the Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply.(See "Tax Status of the Policy.") Under certain circumstances, a Policy may be treated as a "Modified Endowment Contract."If the Policy is a Modified Endowment Contract, then all pre-death distributions, including Policy loans, will be treated first as a distribution of taxable income and then as a return of basis or investment in the Policy.In addition, prior to age 59½ any such distributions generally will be subject to a 10% penalty tax.(For further discussion of Modified Endowment Contracts, see "Tax Treatment of Policy Benefits.") If the Policy is not a Modified Endowment Contract, distributions generally will be treated first as a return of basis or investment in the contract and then as disbursing taxable income.Moreover, loans generally will not be treated as distributions, although there is some uncertainty with regard to the tax treatment of Policy loans outstanding after the later of the 10th Policy Anniversary or Attained Age 60.Finally, neither distributions nor loans from a Policy that is not a Modified Endowment Contract are subject to the 10% penalty tax.(See "Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts.") Withdrawal and Surrender Risks The Surrender Charge under the Policy applies for 10 Policy Years after the Policy Date.It is possible that the Owner will receive no Net Cash Surrender Value if the Policy is surrendered in the first few Policy Years.A prospective Owner should purchase the Policy only if he or she has the financial ability to keep it in force for a substantial period of time.A prospective Owner should not purchase the Policy if he or she intends to surrender all or part of the Policy Account Value in the near future.NLICA designed the Policy to meet long-term financial goals.The Policy is not suitable as a short-term investment.Partial withdrawals are not permitted during the first Policy Year.A surrender or partial withdrawal may have tax consequences. 3 Loan Risks A Policy loan, whether or not repaid, will affect Policy Account Value over time because NLICA subtracts the amount of the loan from the Sub accounts and/or the Guaranteed Account as collateral and holds it in the Loan Account.This loan collateral does not participate in the investment performance of the Sub accounts or receive any higher current interest rate credited to the Guaranteed Account.NLICA reduces the amount it pays on the Insured's death by the amount of any outstanding Policy loans and accrued interest.The Policy may lapse (terminate without value) if any outstanding Policy loans and accrued interest reduce the Net Cash Surrender Value to zero. A loan may have tax consequences.In addition, if a Policy that is not a Modified Endowment Contract is surrendered or lapses while a Policy loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount received and taxed accordingly. PORTFOLIO RISKS A comprehensive discussion of the risks of each Portfolio may be found in each Portfolio's prospectus.Please refer to the Portfolios' prospectuses for more information.There is no assurance that any Portfolio will achieve its stated investment objective. 4 FEE TABLE The following tables describe the fees and expenses that an Owner will pay when buying, owning, and surrendering the Policy.The first table describes the fees and expenses that an Owner will pay at the time that he or she buys the Policy, surrenders the Policy, takes a partial withdrawal, or transfers Policy Account Value among the Sub accounts and the Guaranteed Account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Maximum Charge Imposed on Premiums (Premium Expense Charge): Premium Tax Charge1 Upon receipt of each premium payment 0-4% of each premium payment depending on Insured's state of residence 0-4% of each premium payment, depending on Insured's state of residence Percent of Premium Sales Charge Upon receipt of each premium payment 3% of premium payments 1.5% of premium payments Maximum Deferred Surrender Charge: Deferred Sales Charge2 Upon surrender, lapse, or decrease in Face Amount during the first 10 Policy Years The lesser of: (1) 27% of all premiums received during the first Policy Year up to the Target Premium plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for the Initial Face Amount The lesser of: (1) 27% of all premiums received during the first Policy Year up to the Target Premium plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for the Initial Face Amount Deferred Administrative Charge3 Upon surrender, lapse, or decrease in Face Amount during the first 10 Policy Years $3.00 per $1000 of Face Amount $3.00 per $1000 of Face Amount Maximum Deferred Additional Surrender Charge (Additional Deferred Sales Charge)4 Upon surrender, lapse, or decrease in Face Amount during the first 10 years following an increase in Face Amount The lesser of: (1) 27% of all premiums received for the increase up to the first Target Premium for that increase during the first 12 Policy months after the increase plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for each increase in Face Amount. The lesser of: (1) 27% of all premiums received for the increase up to the first Target Premium for that increase during the first 12 Policy months after the increase plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for each increase in Face Amount. Face Amount Increase Charge Upon increase in Face Amount $50 plus $3.00 per $1,000 of Face Amount increase $50 plus $1.00 per $1,000 of Face Amount increase 1 NLICA does not deduct a premium tax charge in jurisdictions that impose no premium tax.Kentucky imposes an additional city premium tax that applies only to first year premium.This tax varies by municipality and is no greater than 12%. 2 The Deferred Sales Charge may increase if additional premiums are paid after Policy Year 1, as the charge for each Policy Year after the first Policy Year (until Policy Year 11) equals the prior Policy Year's charge plus 6% of all other premiums paid to the date of surrender or lapse (if greater than the specified percentage of Target Premium for the Initial Face Amount).The Deferred Sales Charge is 0% after the 10th Policy Year.The Deferred Sales Charge is reduced by any Deferred Sales Charges previously paid at the time of any prior decrease in Face Amount.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 3 Beginning in the 7th Policy Year, the Deferred Administrative Charge decreases each Policy Year to $0 after the 10th Policy Year.The charge varies by Issue Age, and is lower for Issue Ages under 35.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 4 The Additional Deferred Sales Charge may increase if additional premiums are paid more than one year following the increase, as the charge for each year following the increase (until Policy Year 11) equals the prior year's charge plus 6% of all other premiums paid to the date of surrender or lapse (if greater than the specified percentage of Target Premium for each increase in Face Amount).The Additional Deferred Sales Charge is 0% after the 10th Policy Year.The Additional Deferred Sales Charge is reduced by any Additional Deferred Sales Charges previously paid at the time of any prior decrease in Face Amount.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 5 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Other Withdrawal/Surrender Fees Upon partial withdrawal $25 per withdrawal $25 per withdrawal Transfer Fees1 Upon transfer $25 per transfer $25 per transfer Short-Term Trading Fee2 Upon transfer of Subaccount value out of a Subaccount within 60 days after allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount Accelerated Death Benefit Rider At the time the accelerated death benefit is paid $250 $100 The next table describes the fees and expenses that a Policy Owner will pay periodically during the time that he or she owns the Policy, not including Portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Cost of Insurance:3Minimum and Maximum Charge On Policy Date and monthly on Policy Processing Day $0.06 - $420.82 per $1,000 of Net Amount at Risk per month $0.04 - $113.16 per $1,000 of Net Amount at Risk per month during Policy Years 11 and later Charge for a male Insured, Attained Age 45, in the nonsmoker Premium Class and within the first 10 Policy Years On Policy Date and monthly on Policy Processing Day $0.52 per $1,000 of Net Amount at Risk per month $0.26 per $1,000 of Net Amount at Risk per month Initial Administrative Charge4 On Policy Date and monthly on Policy Processing Day $17.50 $17.50 Monthly Administrative Charge On Policy Date and monthly on Policy Processing Day $12 $7.50 Mortality and Expense Risk Charge Daily Annual rate of 0.90% of the average daily net assets of each Subaccount in which the Owner is invested Annual rate of 0.65% of the average daily net assets of each Subaccount in which the Owner is invested Loan Interest Charge5 On Policy Anniversary or earlier, as applicable6 Annual rate of 6.00% of the loan amount Annual rate of 6.00% of the loan amount 1 NLICA does not assess a transfer charge for the first 12 transfers each Policy Year. 2 The Short-Term Trading Fee is only assessed in connection with those Portfolios that assess a redemption fee to the Variable Account (refer to the end of the Fee Table for a complete list of Portfolios that assess redemption fees). 3 Cost of insurance charges vary based on the Insured's Attained Age, sex, Premium Class, Policy Year, and Net Amount at Risk.The cost of insurance charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the guaranteed cost of insurance charge applicable to the Policy, and more detailed information concerning the Owner's cost of insurance charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide the Owner with personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, Planned Periodic Premiums, and riders requested. 4NLICA only deducts the Initial Administrative Charge on the first 12 Policy Processing Days. 5 NLICA will not impose this charge if an Owner is not invested in the Zero Coupon Bond Subaccount. 6 The maximum guaranteed net cost of loans is 2.00% annually (e.g., the difference between the amount of interest NLICA charges for a loan (6.00% annually) and the amount of interest NLICA credits to the Loan Account (guaranteed not to be lower than 4.00% annually)).After offsetting the 4.50% NLICA currently credits to the Loan Account during the first 10 Policy Years or until Attained Age 60, whichever is later, the net cost of loans is 1.50% (annually), and after offsetting the 5.75% interest NLICA currently credits to the Loan Account after the 10th Policy Anniversary or Attained Age 60, whichever is later, the net cost of loans is 0.25% (annually). 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Optional Charges:1 Change of Insured Rider N/A None None Children's Term Insurance Rider On rider policy date and monthly on Policy Processing Day $0.52 per $1,000 of rider coverage amount per month $0.52 per $1,000 of rider coverage amount per month Disability Waiver Benefit Rider: Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day $0.01 - $1.76 per $1,000 Net Amount at Risk per month $0.01 - $1.76 per $1,000 Net Amount at Risk per month Charge for an Insured, Attained Age 42 On rider policy date and monthly on Policy Processing Day $0.01 per $1,000 Net Amount at Risk per month $0.01 per $1,000 Net Amount at Risk per month Disability Waiver of Premium Benefit Rider: Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day 2% - 23.2% of the monthly benefit amount per month 2% - 23.2% of the monthly benefit amount per month Charge for an Insured, Issue Age 37 On rider policy date and monthly on Policy Processing Day 3.1% of the monthly benefit amount per month 3.1% of the monthly benefit amount per month Final Policy Date Extension Rider N/A None None Long-Term Care Benefit Riders: 1.Long-Term Care Acceleration Benefit Rider2 Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.023 - $3.244per $1,000 of Net Amount at Risk per month Charge for a male Insured, Attained Age 55 with a 4% Acceleration Benefit Rider On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.20 per $1,000 of Net Amount at Risk per month 2.Long-Term Care Waiver Benefit Rider5 Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 - $3.47 per $1,000 of Net Amount at Risk per month Charge for a male Insured, Attained Age 55 On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 per $1,000 Net Amount at Risk per month 1Charges for the Disability Waiver Benefit Rider, Disability Waiver of Premium Benefit Rider, Long- Term Care Benefit Riders, and Other Insured Convertible Term Life Insurance Rider may vary based on the Insured's Issue or Attained Age, sex, Premium Class, Policy Year, Face Amount, and Net Amount at Risk.Charges based on Attained Age may increase as the Insured ages.The rider charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the rider charges applicable to the Policy, and more detailed information concerning these rider charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, Planned Periodic Premiums, and riders requested. 2 NLICA may increase the rates for the Long-Term Care Acceleration Benefit Rider charge on a class basis.NLICA waives this rider's charge during the time NLICA pays benefits under the rider. 3 Based on the selection of the 2% Long-Term Care Acceleration Benefit Rider. 4Based on the selection of the 4% Long-Term Care Acceleration Benefit Rider. 5
